Citation Nr: 0805270	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) and in 
excess of 50 percent from May 15, 2002, to April 1, 2004.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.

In the veteran's February 2006 substantive appeal he 
requested a hearing before the Board to be held at his local 
RO.  In April 2006, the veteran withdrew his request.  As 
such, there are no outstanding hearing requests of record.  
38 C.F.R. § 20.704(e).

The claim of entitlement to an initial evaluation in excess 
of 30 percent for PTSD and in excess of 50 percent from May 
15, 2002, to April 1, 2004, is addressed in the REMAND 
portion of the instant decision.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss was not incurred during active 
military service nor did it manifest within the year 
following separation from said service.

3.  Bilateral tinnitus was not incurred during active 
military service.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  The criteria for the establishment of service connection 
for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in March 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
private and VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical and personnel records; post-service 
VA and private treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, he contends that the disabilities are the 
result of acoustic trauma sustained during combat in Vietnam.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for bilateral 
hearing loss and tinnitus is not warranted.  In this regard, 
the veteran's service medical records are devoid of 
complaints, treatment or diagnoses of bilateral hearing loss 
and/or tinnitus.

Upon enlistment examination in April 1967, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

(Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967. In July 1966, the VA adopted the ISO standard, which is 
the standard applied in 
38 C.F.R. § 3.385.  The figures in parentheses represent the 
conversion from the ASA to the ISO values.)

Upon separation examination in October 1969, the veteran 
received a 15/15 on the whispered voice test.  An annual 
examination performed by the United States Navy Reserves in 
March 1971 also shows the veteran received a 15/15 on the 
whispered voice test.  The Board would note that there is no 
indication that the veteran served in the Reserves nor is he 
claiming such. 

Post-service, the veteran was first diagnosed with bilateral 
hearing loss and tinnitus upon VA examination in May 2005, 
which is outside the one year presumptive period for 
sensorineural hearing loss.  38 C.F.R. §§ 3.307, 3.309.

Despite evidence of diagnoses of bilateral hearing loss and 
tinnitus, there is no evidence of record to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated above.  First, there is a 36-year evidentiary 
gap in this case between the veteran's active service and the 
earliest medical evidence of bilateral hearing loss and 
tinnitus upon VA examination in May 2005.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claims because it tends to 
disprove the claims that bilateral hearing loss and tinnitus 
were the result of acoustic trauma during combat in Vietnam 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of bilateral hearing 
loss and tinnitus, between the period of active military 
service and the diagnoses in 2005 is itself evidence which 
tends to show that bilateral hearing loss and tinnitus did 
not have their onset in service or for many years thereafter.

Finally, upon VA examination in May 2005, the examiner opined 
that given a review of the claims folder, coupled with the 
case history information, presbycusis, civilian occupational 
noise exposure, no complaint of ear difficulties during 
multiple VA outpatient and inpatient treatment visits, and 
the recently reported onset of hearing loss and tinnitus 
awareness, it was less likely as not that the veteran's 
bilateral hearing loss and tinnitus were the result of the 
veteran's exposure to combat noise during military service.

While the veteran contends that bilateral hearing loss and 
tinnitus have been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claims, and the appeals must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.


REMAND

In a January 1999 rating decision, the RO awarded service 
connection for PTSD and assigned an initial 10 percent rating 
effective June 1995.  The veteran appealed the initial 
rating.  As such, the severity of the disability at issue was 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).
 
Thereafter, in April 2002, the RO awarded an increased 30 
percent rating retroactive to the original grant of service.  
However, the veteran continued to maintain that an even 
higher rating was warranted.  See VA Form 646 dated in August 
2002.   

In September 2002, the Board remanded the matter for further 
development and adjudication.  During the pendency of the 
appeal, the veteran was awarded the following increases: a 50 
percent rating effective from May 15, 2002; a temporary total 
rating effective January 20, 2004; and a 100 percent rating 
effective April 1, 2004.

In the September 2004 rating decision, the RO incorrectly 
stated that the veteran's appeal had been satisfied in full.  
Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), in a claim 
for an increased disability rating, the claimaint will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  

As a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made, his claim remains in 
appellate status as the 100 percent rating was not made 
retroactive to the original grant of service connection.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the period 
of time between June 1995 and April 2004 is still under 
appeal.

A preliminary review of the record shows that the claim is 
not ready for appellate disposition because of an outstanding 
VA hearing request by the veteran.  

In the veteran's August 1999 VA Form 9, he requested a Board 
hearing to be held at his local VA office.  In the September 
2002 Board remand, one area for clarification was whether the 
veteran still desired a Board hearing.  In October 2002, the 
veteran indicated that he still wanted to appear at a 
personal hearing before the Board, which was noted in an 
August 2003 deferred rating decision.  As the claim is still 
in appellate status, the appeal must be remanded so the 
veteran can be afforded a hearing as requested.  38 C.F.R. § 
20.704 (2007).  

In light of the fact that no action has been taken on this 
matter since 2004, the RO should contact the veteran, inform 
him of the matter still on appeal, and request that he 
indicate whether he still wishes to pursue this claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran, 
inform him of the matter still on appeal, 
and request that he indicate whether he 
still wishes to pursue this claim.  

2.  If the veteran wishes to pursue the 
claim, the RO should take appropriate 
steps to schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the next available 
opportunity.  Should the veteran 
withdraw his hearing request, or 
otherwise indicate that he no longer 
desires a BVA hearing, the matter 
should be returned to the Board for 
appellate review, unless the veteran 
indicates that he withdraws his claim 
of entitlement to an initial evaluation 
in excess of 30 percent for PTSD and in 
excess of 50 percent from May 15, 2002, 
to April 1, 2004.  Any indicated 
development should be undertaken in 
this regard.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The veteran is free to submit any additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


